IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ALI SHAHROKHI,                                          No. 85655
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                                                                            FM.
                 IN AND FOR THE COUNTY OF                                   DEC   6 2022
                 CLARK; THE HONORABLE BILL                                         A. BROVVW
                                                                                  PREPF;   c.ou•cr
                 HENDERSON, DISTRICT JUDGE; AND                        BY
                 THE HONORABLE MATHEW                                              CLEtitti


                 HARTER, DISTRICT JUDGE,
                 Respondents.

                                ORDER DENYING PETITION
                  FOR WRIT OF HABEAS CORPUS, MANDAMUS, OR PROHIBITION

                            This original petition for a writ of habeas corpus, mandamus,
                or prohibition challenges a November 3, 2022, district court order approving
                a hearing master's recommendations in a child support enforcement action,
                a suspended 5-day jail sentence, and an October 12, 2020, evaluation order
                in the related child custody case. Petitioner has also filed an emergency
                motion to quash a bench warrant that, he claims, is invalid for containing
                no judge's signature.
                            Whether a petition for extraordinary writ relief will be
                entertained rests within this court's sound discretion. D.H. Horton, Inc. v.
                Eighth Judicial Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37
                (2007). Petitioner bears the burden of demonstrating that extraordinary
                relief is warranted. Pan v. Eighth Judicial Dist. Court, 1 20 Nev. 222, 228,
                88 P.3d 840, 844 (2004). Further, it is petitioner's responsibility to provide
                this court with all documents essential to understand the ¡natters set forth
                in the petition. NRAP 21(a)(4).

SUPREME COURT
      OF
    NEVADA


(0) I947A
                                                                            2 2 - &,5) 306
                           On May 22, 2022, this court affirmed the district court's child
                custody and vexatious litigant orders. Shahrokhi v. Burrow, Nos. 81978,
                82245 & 83726, 2022 WL 1509740 (Order of Affirmance and Dismissing
                Appeal in Part). Thereafter, in a separate child support enforcement case,
                the hearing master held a hearing on October 3, 2022, to address a
                continued order to show cause. Petitioner failed to attend, and the hearing
                master recommended that he be sanctioned with 5 additional days jail time
                and that a bench warrant issue, with the jail time to be stayed to allow
                petitioner to purge the sanctions by paying the owed child support for each
                of the next 6 months. Petitioner filed a motion to quash that bench warrant,
                which was scheduled to be heard on December 27, 2022. According to the
                hearing master's October 11, 2022, report and recommendations, the
                hearing master declined to hear the motion to quash at an earlier time
                because all petitioner had to do to quash the bench warrant was to pay one
                month's child support, and so there was no need for an order shortening
                time.
                            Thereafter, on October 24, 2022, the district court clerk issued
                an order deeming the October 3 recommendations approved, as no objection
                was filed, and on November 3, 2002, the district court entered an order
                approving the October 11 recommendations regarding the motion to quash,
                again stating that no objection had been filed.
                            Petitioner asserts that he filed an objection to the hearing
                master's October 3 recommendations on October 21, 2022, and provided a
                copy of that document. However, it is not clear that that objection was
                timely or properly filed. On November 11, petitioner received notice from
                the court that his attempted filings in the custody of case challenging the
                master's recommendations were improper because they should have been

SUPREME COURT
        OF
     NEVADA
                                                     2
(01 1947A
                filed in child support enforcement case, with further instructions included.
                It does not appear that petitioner attempted to comply with those
                instructions in any manner or that they require petitioner to obtain
                permission to object to the hearing master's recommendations (the
                instructions remind petitioner of the requirement to obtain permission to
                file motions). Further, petitioner has not met his burden t,o demonstrate
                that the court clerk improperly complied with NRS 425.3844 (allowing the
                clerk ta deem approved unobjected-to recommendations), that any of the
                subject orders is void due to Judge Dawn Throne's disqualification or
                otherwise, or that the district court has improperly ignored any continuing
                subject-matter jurisdiction arguments. Finally, as the custody decision has
                been affirmed, the evaluation order issue is moot. Petitioner has not shown
                that' our.extraordinary intervention is warranted, and we therefore
                            ORDER the petition DENIED.1



                                                                    C.j.
                                         arraguirre


                                                                                      J.
                Stiglich                                  Herndon




                cc:   Chief Judge, Eighth Judicial District Court
                      Hon. Bin Henderson, District Judge, Family Court Division
                      Ali Shahrokhi
                      Clark County District Attorney
                      Eighth District Court Clerk

                      'Petitioner's emergency motion to quash is denied.
SUPREME COURT
        OF
     NEVADA
                                                      3
101 I947A